Citation Nr: 1731813	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-30 343	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes) (also claimed as diabetic ketoacidosis), to include as due to exposure to contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina.

2.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a right knee disorder. 

3.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a left knee disorder. 

4.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a right ankle disorder. 


5.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a left ankle disorder. 

6.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, denied entitlement to service connection for diabetes and confirmed and continued the previous denials of entitlement to service connection for disorders of the bilateral knees, bilateral ankles, and left shoulder.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure both that the Veteran is afforded adequate due process and claim development assistance and that there is a complete record upon which to make an informed decision, so that the claim is afforded every possible consideration.

In his October 2012 substantive appeal (VA Form 9), the Veteran requested a hearing at a local VA office before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  In June 2016, the Veteran was sent notice of his upcoming Travel Board hearing, which had been scheduled for July 13, 2016.  However, the Veteran failed to appear for the hearing.  In June 2017, VA received a Federal Bureau of Prisons Computer Match indicating that the Veteran was currently incarcerated.  No expected date of release was provided.  Additionally, federal court records indicate that the Veteran has been incarcerated since September 2015.  

VA regulations provide that a claimant is entitled to a hearing at any time on any issue.  See 38 C.F.R. §§ 3.103(c); 20.700 (2016).  In addition, as concerning VA's duty to assist, the United States Court of Appeals for Veterans Claims (Court) has repeatedly emphasized that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Belton v. West, 13 Vet. App. 200, 204 (1999); Mercurio v. Nicholson, No. 05-1299, 2006 U.S. App. Vet. Claims LEXIS 1220, *7-8 (Vet. App. Aug. 31, 2006) (Hagel, J.) (unpublished table decision).  The Court further cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Bolton, 8 Vet. App. at 191 (quoting Wood, 1 Vet. App. at 193).  See also Narron v. West, 13 Vet. App. 223, 228 (1999) (citing Wood, 1 Vet. App. at 193) (noting VA's failure to attempt to provide an incarcerated claimant a hearing despite his repeated requests).  

Moreover, VA's Adjudication Procedure Manual specifically notes that, while Veterans are expected to appear on the date and time of a scheduled hearing, exceptions are made when there are extenuating circumstances such as hospitalization or incarceration.  See VA Adjudication Procedures Manual (M21-1), Part I, Chapter 4, Section 1.q (updated June 15, 2017) (noting that, although the person requesting a hearing is expected to appear in person, "[n]on appearance at a scheduled hearing by the claimant/ beneficiary will be excused if . . . there are extenuating circumstances such as incapacitation from a serious medical condition[,] hospitalization[,] death of an immediate family member, or incarceration").  Furthermore, as relevant to the circumstances in this case, VA regulations provide that hearings may be conducted "at any . . . federal building at which suitable hearing facilities are available."  See 38 C.F.R. §§ 3.103(c)(1).  Additionally, electronic hearings are permitted where "suitable facilities and equipment are available."  38 C.F.R. § 20.700(e).  Any such hearing "will be in lieu of a hearing held by personally appearing before . . . the Board."  Id.

Here, there is no indication that the Veteran intended to withdraw his request for a hearing.  See 38 C.F.R. § 20.704(e) (2016).  Neither is there any indication that any efforts have been undertaken to coordinate with the federal correctional facility at which the Veteran is incarcerated, the Federal Bureau of Prisons, or any other appropriate federal agency in an attempt to arrange for the Veteran to participate in his requested Board hearing.  

Accordingly, given the evidence indicating that the Veteran was incarcerated and thus did not receive notification of the date and time of the scheduled Board hearing, and in light of the fact that he was otherwise unable to appear due to his incarceration, the Board finds that the case must be remanded to determine whether the Veteran's Board hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.  

While VA does not have authority under 38 U.S.C.A. § 5711 (2016) to require a correctional institution to release a Veteran to attend Board hearing at the closest RO, the AOJ should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing, especially in light of the fact that the Veteran is currently incarcerated in a federal facility.  See June 2017 VA and Federal Bureau of Prisons Computer Match (reflecting that the Veteran is housed in a Federal Correctional Institution ("FCI")).  See also 38 C.F.R. §§ 3.103(c)(1) (providing that hearings may be conducted at any federal building at which suitable hearing facilities are available).

Accordingly, the case is REMANDED for the following action:

1.  Contact the federal correctional facility at which the Veteran is currently incarcerated and/or any other appropriate entity (i.e. the Federal Bureau of Prisons) and determine whether he can be transferred to a VA Regional Office or other appropriate VA facility to attend a live Board hearing or a Board videoconference hearing. 

In so doing, the AOJ should also inquire as to the feasibility (including equipment, availability, etc.) of scheduling the Veteran for a Board videoconference hearing at the facility in which he is incarcerated.  

All efforts to arrange the Board hearing, including any contacts with any federal entity (to include the facility where the Veteran is incarcerated and/or the Federal Bureau of Prisons), must be documented in the claims folder, and all efforts to tailor VA's assistance to the peculiar circumstances of the Veteran's confinement must be noted. 

2.  If the Veteran's incarceration will prevent his appearance for a Board hearing, the AOJ should explore all reasonable avenues for accommodating the hearing request.  See 38 C.F.R. § 20.700(b) (2016) (providing three alternatives if a claimant is unable to appear in-person at a hearing before the Board: (i) the submission of a written statement to the Board in lieu of a hearing; (ii) the submission of testimony and argumentation in the form of an audio cassette for transcription for the record; or (iii) upon a showing of good cause, the appearance of the Veteran's representative alone to personally present argument to the Board on the Veteran's behalf). 

3.  If accommodations are feasible, make arrangements to schedule the Veteran for a Board hearing in accordance with applicable procedures.  The Veteran should be notified of the time and place to report for the Board hearing.  Any attempts to accommodate the Veteran's Board hearing request should be documented in the record.  

4.  Finally, after completing all of the above, and any additional development deemed warranted, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




